Citation Nr: 0618459	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico 


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.   
 
2.  Entitlement to service connection for a psychiatric 
disorder.   
 
3.  Entitlement to service connection for a left knee 
disability.   
 
4.  Entitlement to service connection for a right knee 
disability.   
 
5.  Entitlement to service connection for fibromyalgia.   
 
6.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.   
 
7.  Entitlement to service connection for tonsillitis.   
 
8.  Entitlement to service connection for bilateral ankle 
disabilities.   
 
9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002, October 2002, and July 
2004 RO decisions.  The February 2002 RO decision determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a stomach disorder.  

The October 2002 RO decision denied service connection for a 
psychiatric disorder, a left knee disability, a right knee 
disability, fibromyalgia, bilateral carpal tunnel syndrome, 
tonsillitis, and for bilateral ankle disabilities.  The July 
2004 RO decision denied a TDIU rating.  

The Board notes that in a December 2005 statement, the 
veteran raised the issues of entitlement to service 
connection for bilateral leg and foot disabilities.  Those 
issues are not on appeal before the Board and are referred to 
the RO for appropriate action.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a stomach disorder.  The issue of 
the merits of the claim for entitlement to service connection 
for a stomach disorder, as well as the issues of entitlement 
to service connection for a psychiatric disorder, a left knee 
disability, a right knee disability, fibromyalgia, carpal 
tunnel syndrome, tonsillitis, and for bilateral ankle 
disabilities, and entitlement to a TDIU rating, are the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO denied service connection for a stomach disorder 
in November 1999, and the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

1.  The November 1999 RO decision that denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a stomach disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
peptic ulcers (gastric and duodenal), will be presumed if 
they are manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material evidence" was recently 
changed, but the latest definition only applies to 
applications to reopen a finally decided claim received by 
the VA on or after August 29, 2001; thus this recent change 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); 38 C.F.R. § 3.156(a) (2004).]  

The veteran's claims folder has been rebuilt.  A November 
1999 RO decision noted that service connection had been 
denied for a stomach disorder in a previous decision of 
unknown date and that the basis for such denial was not of 
record.  The November 1999 RO decision denied an application 
to reopen the claim for service connection for a stomach 
disorder.  The veteran submitted a notice of disagreement in 
June 2000 and a statement of the case was issued in August 
2000.  However, because a substantive appeal was not 
received, the November 1999 RO decision was not timely 
appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the November 1999 RO 
decision apparently did not include the veteran's service 
medical records, but did include post-service private and VA 
treatment records dated from December 1988 to November 1999, 
and the veteran's own statements.  

Post-service private and VA treatment records dated from 
December 1988 to November 1999 show that the veteran was 
treated for variously diagnosed stomach problems.  A December 
1988 VA treatment entry noted that the veteran was seen for 
heartburn.  The assessment included gastritis and probable 
reflux.  

A January 1989 private report from Centro Medicina Digestiva 
& Endoscopia Gastrointestinal, related an impression of 
hiatal hernia, reflux esophagitis, and nodular mucosa of the 
duodenal bulb that might represent chronic inflammation or 
heterotopic mucosa.  

A September 1989 VA treatment entry noted that the veteran 
had a history that included recurrent pancreatitis, reflux 
esophagitis, and hiatal hernia.  The assessment included 
esophageal reflux.  A December 1989 entry referred to 
suspected pancreas disease.  An August 1991 entry indicated 
diagnoses that included gastroesophageal reflux and A July 
1997 entry noted an impression of peptic ulcer disease by 
history.  A February 1998 report of an upper endoscopy 
indicated an impression of a hiatal hernia and nodular mucosa 
of the duodenal bulb.  A subsequent September 1998 report of 
an upper endoscopy related an impression of mild gastritis.  

The evidence received since the November 1999 RO decision 
includes copies of available service medical records, 
additional private and VA treatment records, and statements 
from the veteran.  These records contain evidence of 
treatment during service for possible stomach problems as 
well as additional post-service treatment for various 
diagnosed stomach disorders, including recent treatment for 
such disorders.  

The copies of available service medical records indicate that 
on a medical history form at the time of the June 1967 
separation examination, the veteran checked that he had 
frequent indigestion, and stomach, liver, or intestinal 
trouble.  The reviewing examiner noted that the veteran had 
occasional nausea.  The June 1967 objective separation 
examination report included a notation that the veteran's 
abdomen and viscera were normal.  An August 1967 entry noted 
that the veteran reported that for the past few months he had 
suffered progressive epigastric burning that was alleviated 
by antacids.  

An October 1967 VA treatment entry, just one month after the 
veteran's separation from service, noted that he was 
discharged on September 15, 1967.  It was reported that he 
was hospitalized at St. Albans Naval Hospital for epigastric 
pain and nausea and that X-rays were negative.  It was noted 
that the veteran had current complaints including nausea.  
The physical examination was negative and no diagnosis 
provided.  A January 1968 VA treatment report noted that the 
veteran complained of occasional nausea.  It was reported 
that the physical examination was negative.  September 1968 
and May 1969 VA treatment entries also noted that the veteran 
had complaints including nausea.  Diagnoses were not provided 
at those times.  These VA reports were obtained after the 
November 1999 RO decision.  

More recent VA and private treatment records refer to 
continuing treatment stomach problems.  For example, November 
2000, May 2001, and August 2001 VA treatment entries related 
assessments that included gastroesophageal reflux disease.  

An August 2002 treatment report from J. Melendez Bonilla, 
M.D., noted that the veteran related the onset of his present 
illness to 1966 when he complained of gastrointestinal 
symptoms and was treated at an Army medical facility.  The 
veteran reported that he was discharged with a diagnosis of 
psychophysiological gastrointestinal reaction.  Dr. Melendez 
Bonilla also referred to treatment records dated in 1988 and 
1999.  The impression was duodenal ulcer disease, chronic; 
hiatal hernia, gastroesophageal reflux; recurrent 
pancreatitis; and pancreas divisum.  Dr. Melendez Bonilla 
stated that the veteran had evidence of long-standing peptic 
ulcer disease since 1966 and that he had experienced chronic 
gastric problems that had worsened with the passing of time.  

The Board observes that in the evidence of record at the time 
of the November 1999 RO decision, there were post-service 
diagnoses of stomach problems, including gastritis, 
esophageal reflux, hiatal hernia, and peptic ulcer disease by 
history.  There were no service medical records and no 
treatment reports dated earlier than December 1988.  
Significantly, the November 1999 RO decision specifically 
noted that the evidence submitted was over twenty years after 
the veteran's separation from service and that it had no 
probative value in creating a link with his period of 
service, and that, therefore, the claim was not reopened.  
The RO noted that such evidence did not show any disease was 
incurred in or aggravated by service or a nexus with service.  

The Board observes that the evidence received since the 
November 1999 RO decision includes copies of the veteran's 
service medical records that show treatment for possible 
stomach problems such as nausea.  The Board notes that where 
new and material evidence consists of supplemental service 
department records received after a decision becomes final, 
the former decision will be reconsidered. 38 C.F.R. § 
3.156(c).  Additionally, post service VA treatment records 
dated from October 1967 to May 1969, that were not of record 
at the time of the November 1999 RO decision, specifically 
show treatment for stomach complaints such as nausea as early 
as one month after the veteran's separation from service.  

Further, the Board notes that in his August 2002 report, Dr. 
Melendez Bonilla specifically stated that the veteran had 
evidence of long-standing peptic ulcer disease since 1966 and 
that he had experienced chronic gastric problems that had 
worsened with the passing of time.  The veteran was in 
service in 1966.  Dr. Melendez Bonilla's opinion was 
apparently based, at least in part, on a history provided by 
the veteran.  However, the evidence submitted since the 
November 1999 RO decision clearly raises a question of a 
possible relationship between the veteran's current stomach 
disorder and his period of service.  The evidence will be 
considered credible for the purposes of determining whether 
new and material evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the November 1999 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
such new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the November 1999 RO decision, and thus the 
claim for service connection for a stomach disorder is 
reopened.  This does not mean that service connection for a 
stomach disorder is granted.  Rather, additional development 
of evidence will be undertaken (see the below remand) before 
the issue of service connection for a stomach disorder is 
addressed on a de novo basis.  Manio, supra.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in October 2001, a rating 
decision in February 2002, correspondence in June 2002, and a 
rating decision in October 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the March 
2003 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

The claim for service connection for a stomach disorder is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a stomach disorder has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

The other issues on appeal are entitlement to service 
connection for a psychiatric disorder, a left knee 
disability, a right knee disability, fibromyalgia, bilateral 
carpal tunnel syndrome, tonsillitis, bilateral ankle 
disability, and entitlement to a TDIU rating.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran's available service medical records indicate that 
he was treated for various stomach problems, knee problems, 
and possible psychiatric problems.  The records do not show 
treatment for fibromyalgia, bilateral carpal tunnel syndrome, 
tonsillitis, or any ankle problems.  An April 1967 treatment 
entry noted that the veteran complained of a painful knee.  
The entry did not refer to which knee the veteran was 
complaining about and no diagnosis was provided.  On a 
medical history form at the time of the June 1967 separation 
examination, the veteran checked that he suffered from 
frequent indigestion; stomach problems, liver, or intestinal 
trouble; lameness; and nervous trouble.  The veteran checked 
that he did not have trick or locked knee.  The reviewing 
examiner noted that the veteran complained of nervousness and 
that he had occasional nausea.  The June 1967 objective 
separation examination report included notations that the 
veteran's abdomen and viscera, and lower extremities were 
normal.  

Post-service private and VA treatment records show treatment 
for variously diagnosed stomach problems; left knee and right 
knee problems, including arthritis, as well as an 
intercurrent left knee injury; chronic tonsillitis; and 
psychiatric problems.  These records do not currently show 
treatment for fibromyalgia, bilateral carpal tunnel syndrome, 
and bilateral ankle disabilities.  

For example, an October 1967 VA treatment entry, just one 
month after the veteran's separation from service, noted that 
he was discharged on September 15, 1967.  It was reported 
that he was hospitalized at St. Albans Naval Hospital for 
epigastric pain and nausea and that X-rays were negative.  It 
was noted that the veteran had current complaints including 
nausea.  The physical examination was negative and no 
diagnosis provided.  A January 1968 VA treatment report noted 
that the veteran complained of occasional nausea.  A February 
1968 treatment entry noted that the veteran had chronic 
tonsillitis.  It was reported that the physical examination 
was negative.  September 1968 and May 1969 VA treatment 
entries also noted that the veteran had complaints including 
nausea.  Diagnoses were not provided at those times.

More recently, a May 2001 VA psychiatric examination report 
related a diagnosis of adjustment reaction with mixed 
emotional features.  

An August 2002 treatment report from J. Melendez Bonilla, 
M.D., noted that the veteran related the onset of his present 
illness to 1966 when he complained of gastrointestinal 
symptoms and was treated at an Army medical facility.  The 
impression was duodenal ulcer disease, chronic; hiatal 
hernia, gastroesophageal reflux; recurrent pancreatitis; and 
pancreas divisum.  Dr. Melendez Bonilla stated that the 
veteran had evidence of long-standing peptic ulcer disease 
since 1966.  

A July 2003 VA treatment entry noted, as to problems, that 
the veteran had a left knee meniscal tear and chrondromalacia 
and a meniscal tear on the right.  Other entries refer to 
osteoarthritis of both knees.  

Although the veteran has been afforded VA examinations, he 
has not been afforded a VA examination with etiological 
opinions after a review of the entire claims folder, as to 
his claims for service connection for disorders with actual 
current or at least post-service diagnoses such as his claims 
for a stomach disorder, a psychiatric disorder, left and 
right knee disabilities, and tonsillitis.  

Additionally, the Board notes that an October 1967 VA 
treatment entry noted that the veteran was hospitalized at 
the St. Albans Naval Hospital for epigastric pain and nausea.  
The Board observes that there is no indication in the record 
that there was an attempt to obtain records from the St. 
Albans Naval Hospital.  

Further, the Board notes that in a March 2002 statement, the 
veteran reported that he was receiving benefits from the 
Social Security Administration (SSA) and that such medical 
records should be obtained.  Also, an April 2002 statement 
from the SSA indicates that the veteran was receiving 
disability benefits.  The Board also notes that the veteran's 
claims folder has been rebuilt.  As SSA records may be 
relevant to veteran's claims, they should be obtained.  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes obtaining any treatment 
records from the St. Albans Naval Hospital dated in 1967, 
obtaining SSA records, and providing him with a VA 
examination with etiological opinions.

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for his claimed 
stomach problems at the St. Albans Naval 
Hospital in 1967.  

2.  Contact the SSA and obtain copies of 
all medical and other records considered 
by that agency in awarding the veteran 
SSA disability benefits, along with 
copies of all related SSA decisions.  

3.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed stomach disorder, 
psychiatric disorder, left and right knee 
disabilities, and tonsillitis.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current stomach disorders, psychiatric 
disorders, left and right knee 
disabilities, and any tonsillitis.  Based 
on a review of historical records and 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to the approximate date of 
onset and etiology of any diagnosed 
stomach disorders, psychiatric disorders, 
left and right knee disabilities, and any 
tonsillitis, including any relationship 
with the veteran's service.  

4.  Thereafter, review the veteran's 
claims for service connection for a 
stomach disorder (on a de novo basis), a 
psychiatric disorder, a left knee 
disability, a right knee disability, 
fibromyalgia, bilateral carpal tunnel 
syndrome, tonsillitis, and for bilateral 
ankle disabilities, as well as his claim 
for a TDIU rating.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


